
QuickLinks -- Click here to rapidly navigate through this document



EXHIBIT 10.46


Compensation Recovery Policy


(Adopted on December 10, 2008)

        In addition to any other remedies available to Synopsys, Inc. (the
"Company") under applicable law, to the extent permitted by law and as the Board
of Directors of the Company in its sole discretion determines appropriate, the
Company may require reimbursement of all or a portion of any bonus, incentive
payment, commission, equity-based award or other compensation granted or
received after January 1, 2009, by all individuals who were, or any individual
who was, a Section 16 Officer or Corporate Staff Member when such compensation
is granted or received, where (1) the compensation was predicated upon achieving
certain financial results that were subsequently the subject of a substantial
restatement of Company financial statements filed with the Securities and
Exchange Commission, and (2) less compensation would have been earned by the
individual based upon the restated financial results. A "Section 16 Officer"
refers to an individual designated as such by the Board of Directors who is
subject to liability, reporting and other requirements pursuant to Section 16 of
the Securities Exchange Act of 1934, as amended. A "Corporate Staff Member"
refers to an individual designated by the Board of Directors of the Company to
be a member of the Company's corporate staff.

--------------------------------------------------------------------------------





QuickLinks


Compensation Recovery Policy
